
	
		I
		111th CONGRESS
		2d Session
		H. R. 5246
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2010
			Mr. Kennedy
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To examine and improve the child welfare workforce, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Child Welfare Workforce Study
			 Act.
		2.FindingsCongress finds the following:
			(1)(A)Research indicates that
			 child welfare staff face a variety of obstacles that hinder their effective
			 work with children and families in the child welfare system. These obstacles
			 include barriers described in subparagraphs (B) through (D).
				(B)High caseload and high workload levels
			 prevent child welfare staff from working intensively with children and families
			 and monitoring their progress carefully.
				(C)Child welfare staff report an absence
			 of sufficient access to supervision, mentoring, and professional advancement. A
			 lack of access to supervision, mentoring, and professional advancement
			 contributes to staff burnout and turnover.
				(D)States report difficulty hiring and
			 retaining quality child welfare staff. The average tenure of such a staff
			 member is less than 2 years. In addition to the increased cost of hiring and
			 training new child welfare staff, high turnover rates among such staff are
			 associated with multiple placements of children in foster care, longer lengths
			 of stays in foster care, lower rates of permanency, and failed efforts at
			 family reunification. Lengthy periods of foster care increase costs for child
			 welfare agencies, as maintaining children in foster care is more expensive than
			 adoption, reunification, or other permanency options.
				(2)Supervision, staff
			 preparation and training, caseloads, workloads, data and accountability,
			 working conditions, cultural competence, and leadership are key components of
			 an effective child welfare workforce.
			3.DefinitionsIn this Act:
			(1)Child welfare
			 staffThe term child welfare staff means—
				(A)employees of
			 State, tribal, or local child welfare agencies, who are working with children
			 and families that have contact with such a child welfare agency, in order to
			 promote safety, permanence, and well-being for children and families;
			 and
				(B)employees of
			 State-licensed or State-approved nonprofit private agencies, who are working
			 with children and families that have contact with a State, tribal, or local
			 child welfare agency in order to promote safety, permanence, and well-being for
			 children and families.
				(2)Related
			 professionalsThe term related professionals, used
			 with respect to child welfare staff, means individuals employed by public or
			 nonprofit private agencies in child- and family-serving fields including
			 education, health, mental health, substance abuse prevention and treatment,
			 juvenile justice, law enforcement, and domestic violence, who work with
			 children and families that have contact with a State, tribal, or local child
			 welfare agency.
			(3)SecretaryThe
			 term Secretary means the Secretary of Health and Human Services.
			(4)StateThe
			 term State has the meaning provided in section 1101(a) of the
			 Social Security Act for purposes of part E of title IV of such Act.
			4.Data collection
			 and research to increase accountability for outcomes for children
			(a)National child
			 welfare staff study
				(1)Study and
			 reportThe Secretary shall
			 enter into an agreement with the National Academy of Sciences, under which the
			 National Academy of Sciences shall—
					(A)conduct a national study of child welfare
			 staff, highlighting promising approaches, to—
						(i)examine and
			 provide findings related to the demographic and other characteristics of child
			 welfare staff, including compensation, academic degrees held, education and
			 training received, and turnover;
						(ii)examine and
			 provide findings regarding factors contributing to child welfare staff turnover
			 and strategies that have been effective in reducing the turnover by type of
			 child welfare services, including preventive, protective, foster care,
			 independent living, adoption, and kinship care services;
						(iii)(I)examine and provide
			 findings regarding strengths and challenges present in the working relationship
			 between child welfare staff, legal and court staff, and other related
			 professionals; and
							(II)make recommendations regarding how this
			 working relationship may be improved;
							(iv)examine and
			 provide findings, and make recommendations, regarding appropriate overall
			 workloads and caseloads for all child welfare staff, including appropriate
			 workloads and caseloads for supervisors, analyzed by type of child welfare
			 staff member supervised, including those providing child welfare services,
			 including preventive, protective, foster care, independent living, adoption,
			 and kinship care services, and appropriate measurement of such overall
			 workloads and caseloads;
						(v)(I)examine and provide
			 findings related to policy and practice regarding education level and training
			 requirements for child welfare staff by type of work, including providing
			 preventive, protective, foster care, adoption, and kinship care services;
			 and
							(II)make recommendations regarding
			 appropriate education levels and training to ensure competent child welfare
			 staff; and
							(vi)(I)examine and provide
			 findings related to the kinds of data available to or collected by State or
			 local child welfare agencies with regard to child welfare staff;
							(II)examine the methods and kinds of data on
			 child welfare staff that States report to the Secretary through the data
			 collection systems authorized under section 103(c)(1)(C) of the Child Abuse
			 Prevention and Treatment Act and sections 477(f) and 479 of the Social Security
			 Act (42 U.S.C. 677(f) and 679);
							(III)make recommendations on how States
			 might collect data on child welfare staff, including data on the type of work
			 staff are performing, and report the data to the Secretary, regularly and in a
			 manner that enables the data to be linked to the outcomes achieved for
			 individual children served by the State or local child welfare agency involved,
			 which shall include—
								(aa)a means of incorporating the data
			 into the data collection system authorized under section 479 of the Social
			 Security Act (42 U.S.C. 679); and
								(bb)as appropriate, a means of linking
			 the data to the information collected through the data collection systems
			 authorized under section 103(c)(1)(C) of the Child Abuse Prevention and
			 Treatment Act and under section 477(f) of the Social Security Act (42 U.S.C.
			 677(f)); and
								(IV)examine and provide findings regarding
			 the impact of data collection procedures and requirements on child welfare
			 staff, and make recommendations for collecting data on child welfare staff in
			 such a way that the attention and time of child welfare staff are not diverted
			 from providing services to children and families in order to meet data
			 collection requirements; and
							(B)not later that 18
			 months after the date on which the Secretary and the National Academy of
			 Sciences enter into the agreement, submit a report containing the results of
			 the study, including the findings and recommendations described in subparagraph
			 (A), to the Secretary.
					(2)Consultation
			 with Indian tribes and tribal organizationsThe agreement entered
			 into by the Secretary and the National Academy of Sciences under paragraph (1)
			 shall require that, in conducting the study described in that paragraph, the
			 National Academy of Sciences shall consult with Indian tribes and tribal
			 organizations (as defined in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b)) regarding any aspects of the study
			 that will address tribal-specific or unique issues, concerns, or special
			 circumstances with respect to Indian children and their families.
				(3)Report to
			 CongressNot later than 3 months after receiving the report
			 submitted under paragraph (1)(B), the Secretary shall transmit the report to
			 the appropriate committees of Congress, along with a description of how the
			 Secretary plans to consult with State administrators, Indian tribes and tribal
			 organizations, child welfare staff, and other appropriate stakeholders to issue
			 the proposed regulations described in subsection (b)(1).
				(4)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out paragraph (1) such sums as are necessary for fiscal years 2011 and
			 2012.
				(b)Collection and
			 reporting of data on child welfare staff
				(1)Proposed
			 regulationsThe Secretary shall consult with State
			 administrators, child welfare staff, and other appropriate stakeholders and,
			 not later than 12 months after receiving the report described in subsection
			 (a)(1)(B), shall issue proposed regulations, which shall—
					(A)be based on the
			 recommendations in the report; and
					(B)require States to
			 collect data on child welfare staff, and report the data to the Secretary,
			 regularly and in a manner that enables the data to be linked to the outcomes
			 achieved for individual children served by the State or local child welfare
			 agency involved, which shall include—
						(i)a
			 means of incorporating the data into the data collection system authorized
			 under section 479 of the Social Security Act (42 U.S.C. 679); and
						(ii)as
			 appropriate, a means of linking the data to the information collected through
			 the data collection systems authorized under section 103(c)(1)(C) of the Child
			 Abuse Prevention and Treatment Act and under section 477(f) of the Social
			 Security Act (42 U.S.C. 677(f)).
						(2)Final
			 regulationsNot later than 2 years after receiving the report
			 described in subsection (a)(1)(B), the Secretary shall issue final regulations
			 that meet the requirements of subparagraphs (A) and (B) of paragraph
			 (1).
				
